DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aborn Chao on 3/16/22.

The application has been amended as follows: 

Claim 10 is being amended as follows:
10.	 The syringe of claim 9, wherein the notch has a notch height in a longitudinal direction and a notch depth that defines the first internal diameter, the first catch has [a] catch height in the longitudinal direction, and the catch height is less than or equal to the notch height.

Allowable Subject Matter
Claims 1, 3-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the examiner has found the applicant’s arguments, in particular the arguments on page 10 of the Remarks submitted 2/24/22, persuasive. The examiner agrees that a combination of Li and Castanon fails to disclose or suggest, at least, "wherein the needle comprises a needle tip and a needle base that defines a cavity ... wherein the needle base comprises an edge located inside the cavity, wherein the plunger comprises a second catch, wherein the second catch comprises a shaft and a tapered barb, and wherein the second catch is configured to attach to the needle 
Claims 3-5 and 7-12 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/24/22, with respect to claim 1 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/James D Ponton/Primary Examiner, Art Unit 3783